DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed August 18, 2022 is acknowledged. Species 3 was elected. Claims 22-23 have been cancelled. Claims 1, 12 and 16 have been amended. Non-elected Species, Claims 5-6 and 20-21 have been withdrawn from consideration. Claims 1-21 are pending. 
Action on merits of elected Species 3, claims 1-4, 7-19 follows.
	
Specification
Newly submitted title is not descriptive. The title is
SEMICONDUCTOR DIE HAVING A CHARGE COMPENSATION REGION WITH A COUNTER DOPED PORTION HAVING A DOPING CONCENTRATION LESS THAN OTHER PORTION    

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 7-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “a counter doping region in the drift region, the counter doping region having the first doping type and overlapping at least a portion of the charge compensation region, to form a region where the counter doping region and the charge compensation region overlap and where a portion of the charge compensation region has a third doping concentration that is less than the first doping concentration, and …” (amended claims 1 and 16) in the application as filed. (Emphasis added).

Claim 1, lines 6-8, recites: the charge compensation region having a second doping type that is opposite the first doping type and a first doping concentration.
Lines 12-13, recites: the counter doping region having the first doping type. 
Line 15-18, recites: to form a region where the counter doping region and the charge compensation region overlap and where a portion of the charge compensation region has a third doping concentration that is less than the first doping concentration.
Where is the portion of the charge compensation region has a third doping concentration that is less than the first doping concentration?   
Is that region 26? 
It should not be region 26 because region 26 (claimed as counter doping) having the first doping type, while the charge compensation region being the second doping type. 

Similarly, claim 12 recites: “a counter doping region having the first doping type”.
According to the specification, “a counter doping region 26 is provided to reduce a doping concentration within the charge compensation region 20 in the area over which it is provide”. 
The term “a counter doping region having the first doping type” means the counter doping region being the first doping type, an n-type, different from the p-type of the charge compensation region 20.
Therefore, the limitation: “a counter doping region having the first doping type” is new matter.
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Therefore, applicant does not have possession of the claimed invention at the filing date of the instant application. 
Applicant must cancel the new matter in response to the Office Action.
Applicant appear to be ignorant of the “counter doping” process.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-4, 7-11 and 12-15 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 1 recites: “a counter doping region in the drift region, the counter doping region having the first doping type and overlapping at least a portion of the charge compensation region, to form a region where the counter doping region and the charge compensation region overlap and where a portion of the charge compensation region has a third doping concentration that is less than the first doping concentration, and …”.
The limitation: “where a portion of the charge compensation region has a third doping concentration that is less than the first doping concentration” contravenes the limitation “the counter doping region having the first doping type”.
The two limitations are contradictory. Therefore, claims 1-4 and 7-11 are indefinite.

With respect to claim 11, Claim 11 recites: the semiconductor die of claim 1, wherein 
a) the charge compensation region has a doping concentration between 1 x 1016 cm-3 and 5 x 1018 cm-3; and 
b) the counter doping region has a doping concentration between 1 x 1016 and 5 x 1018 cm-3.  
However claim 1 recites: where a portion of the charge compensation region has a third doping concentration that is less than the first doping concentration.
According to claim 1, the concentration of “the counter doping region” must be less than that of the compensation region so that the “portion of the charge compensation region has a third doping concentration that is less than the first doping concentration”.
According to claim 11, the doping concentration of the “counter doping region” is the same as that of the compensation region (1 x 1016 and 5 x 1018 cm-3), thus, the “portion” is neutralized, neither N-type or P-type.
Thus, claim 11 contravenes claim 1. Therefore, claim 11 is indefinite.
 
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7-10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by SUZUKI et al. (JP. 2018-148000) or, in the alternative, under 35 U.S.C. 103 as obvious over SUZUKI ‘000 in view of HUANG et al. (US Patent No. 9,412,807) both of record.
With respect to claim 1, As best understood by Examiner, SUZUKI teaches semiconductor die as claimed including: 
a drift region (12) having a first doping type (n);
an active region (10A) in the drift region (12); and 
an edge termination region (10B) surrounding the active region (10A) in the drift region (12), the edge termination region (10B) comprising: 
- a charge compensation region (17) in the drift region (12), the charge compensation region having a second doping type (P) that is opposite the first doping type (N) and a first doping concentration (17a-c); 
- a plurality of guard rings (16) in the charge compensation region, the plurality of guard rings (16) having the second doping type (p) and a second doping concentration (p+) that is greater than the first doping concentration (p); and 
- a counter doping region (17d) in the drift region (12), the counter doping region (17d) overlapping at least a portion of the charge compensation region (17a-c), to form a region where the counter doping region (17d) and the charge compensation region (17a-c) overlap and where a portion (17d) of the charge compensation region (17) has a third doping concentration (p--) that is less than the first doping concentration (17a-c), and at leas a portion of one or more guard rings (16) of the plurality of guard rings are within the counter doping region (17d). (See FIG. 1). 

Product by process limitation:
	The expression “the counter doping region having the first doping type and overlapping at least a portion of the charge compensation region to form a region where the counter doping region and the charge compensation region overlap and where a portion of the charge compensation region has a third doping concentration that is less than the first doping concentration, and at least a portion of one or more guard rings of the plurality of guard rings are within the counter doping region” (amended claim 1) is/are taken to be a product-by-process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
	Note that Applicant has burden of proof in such cases as the above case law makes clear.
Since the region 17d of SUZUKI has a doping concentration that less than the first doping concentration (17a-c) of the charge compensation region (17), the limitation “a counter doping region in the drift region, the counter doping region having the first doping type and overlapping at least a portion of the charge compensation region, to form a region where the counter doping region and the charge compensation region overlap and where a portion of the charge compensation region has a third doping concentration that is less than the first doping concentration, is met.     

The term “counter doping region”, elected Species 3, is directed to the region that has a concentration that is less than the other portion of the “charge compensation region” formed by counter doping a portion of the compensation region. 
As a structure, a region that has lower doping concentration than other portion(s) can be formed by many processes including decreasing doping concentration or counter doping, hence, product-by-process. 
The compensation region (17) of SUZUKI comprises region (17d) that has a doping concentration that is less than other region (17a-c).
Thus, the limitation “a counter doping region in the drift region, the counter doping region having the first doping type (product-by-process) and overlapping at least a portion of the charge compensation region to form a region where the counter doping region and the charge compensation region overlap and where a portion of the charge compensation region has a third doping concentration that is less than the first doping concentration” is met.  
Therefore, claim 1 is anticipated by SUZUKI ‘000.
 
Alternatively, SUZUKI teaches the semiconductor die as shown in above including the counter doping region (17d).  
Thus, SUZUKI is shown to teach all the features of the claim with the exception of explicitly disclosing the counter doping region having the first doping type. 

However, HUANG teaches a semiconductor die including:   
an edge termination region (E) surrounding an active region (A) in a drift region (61), the edge termination region (E) comprising: 
- a charge compensation region in the drift region (61), the charge compensation region having a second doping type (P) that is opposite a first doping type (N) and a first doping concentration; and  
- a counter doping region (63) in the drift region (61), the counter doping region (63) having the first doping type (N) and overlapping at least a portion of the charge compensation region to form a region (63) where the counter doping region and the charge compensation region overlap and where a portion of the charge compensation region (63) has a third doping concentration that is less than the first doping concentration. (See FIG. 6B).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the region of SUZUKI that has the third doping concentration less than the first doping concentration utilizing an alternative process, such as counter doping as taught by HUANG to provide the lower doping concentration region of the charge compensation region. 

With respect to claim 2, the counter doping region of SUZUKI, or in view of HUANG, overlaps a portion of the charge compensation region nearest an outer edge of the semiconductor die.  
With respect to claim 3, the counter doping region of SUZUKI, or in view of HUANG, is within the charge compensation region.  
With respect to claim 4, As best understood by Examiner, the charge compensation region of SUZUKI, or in view of HUANG, is provided to a first depth in the drift region (12); and the counter doping region (17d) is provided to a second depth in the drift region (12).
The limitation: “the counter doping region is provided to a second depth in the drift region that is greater than the first depth”, the process result in the portion of the same depth as that of the compensation region with lower concentration. 
Since the counter doping region (17d) of SUZUKI is the same as other portion (17a-c), the limitation is met.   

With respect to claim 7, As best understood by Examiner, the active region (10A) of SUZUKI comprises one or more semiconductor devices (4); and the edge termination region (10B) is configured so that the one or more semiconductor devices are configured to provide a shift in leakage current less than 400 pA/hr.cm2 at a rated voltage of the semiconductor die under reverse bias and thermal stress. 
The term “the edge termination region is configured so that the one or more semiconductor devices are configured to provide a shift in leakage current …” is the function of the edge termination region as described in claim 1.  
Since the edge termination region of SUZUKI comprising the same charge compensation region that includes the region that having doping concentration less than other portion of the charge compensation as described in claim 1 above, therefore, the edge termination region of SUZUKI in view of HUANG, is inherently and/or obviously are configured to performed the same function “provide a shift in leakage current less than 400 pA/hr.cm2 at a rated voltage of the semiconductor die under reverse bias and thermal stress”. 
  
With respect to claim 8, As best understood by Examiner, the one or more semiconductor devices of SUZUKI have a leakage current less than 1 µA/cm2 at the rated voltage of the semiconductor die. Same structure same function. 
With respect to claim 9, the semiconductor die of SUZUKI and HUANG has a rated voltage greater than 600 V.  
With respect to claim 10, As best understood by Examiner, the one or more semiconductor devices of SUZUKI have a leakage current greater than 1 pA/cm2 and a shift in leakage current greater than 1 aA/hr.cm2 at the rated voltage of the semiconductor die under constant bias. (See Claim 7 above). 

With respect to claim 12, As best understood by Examiner, SUZUKI teaches a semiconductor die as claimed including: 
an active region (10A) comprising one or more semiconductor devices (4), the active region (10A) comprising a drift region (12) having a first doping type (n); and 
an edge termination region (10B) surrounding the active region (10A), the edge termination region (10B) comprising a charge compensation region (17) having a second doping type (p) that is opposite the first doping type (n), a plurality of guard rings (16) having the second doping type (p), and a counter doping region (17d) (product-by-process), the plurality of guard rings (16) being arranged in both the charge compensation region and the counter doping region (17d), the edge termination region (10B) being configured so that the one or more semiconductor devices are configured to provide a shift in leakage current 3Attorney Docket No. 1194-451Serial No. 16/806,489 less than 400 pA/hr.cm2 at a rated voltage of the semiconductor die under reverse bias and thermal stress.  (See FIG. 1).

Product by process limitation:
	The expression “a counter doping region having the first doping type” is/are taken to be a product-by-process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
	Note that Applicant has burden of proof in such cases as the above case law makes clear.
Since the semiconductor die of SUZUKI comprising a doped region (17d) having a doping concentration that less than the first doping concentration (17a-c) of the charge compensation region (17), the limitation “a counter doping region having the first doping type”, is met.     
The term “counter doping region”, elected Species 3, is directed to the region that has a concentration that is less than the other portion of the “charge compensation region” formed by counter doping a portion of the compensation region. 
As a structure, a region that has lower doping concentration than other portion(s) can be formed by many processes including decreasing doping concentration or counter doping, hence, product-by-process. 
The compensation region (17) of SUZUKI comprises region (17d) that has a doping concentration that is less than other region (17a-c).
Thus, the limitation “a counter doping region having the first doping type” (product-by-process) is met.  
Regarding the limitation “the edge termination region being configured so that the one or more semiconductor devices are configured to provide a shift in leakage current …” is the function of the edge termination region.  
Since the edge termination region of SUZUKI comprising the same charge compensation region having the edge termination region having the “counter doped region” as described above,  therefore, the edge termination region of SUZUKI, is inherently and/or obviously “being configured so that the one or more semiconductor device are configured to provide a shift in leakage current less than 400 pA/hr.cm2 at a rated voltage of the semiconductor die under reverse bias and thermal stress”. 
Note that, the term “being configured” is the inherent function of the structure. The semiconductor device of SUZUKI, and/or HUANG having the same structure, thus, inherently and/or obviously performs the same function.   
Therefore, claim 1 is anticipated by SUZUKI ‘000.
 
Alternatively, SUZUKI teaches the semiconductor die as shown in above including the counter doping region (17d).  
Thus, SUZUKI is shown to teach all the features of the claim with the exception of explicitly disclosing the counter doping region having the first doping type (product-by-process).
However, HUANG teaches a semiconductor die including:   
an edge termination region (E) surrounding an active region (A) in a drift region (61), the edge termination region (E) comprising a charge compensation region having a second doping type (P), and a counter doping region (63) having a first doping type (N). (See FIG. 6B).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the counter doping region of SUZUKI utilizing counter dope having the first doping type as taught by HUANG to provide the charge compensation region with a region having lower doping concentration. 

With respect to claim 13, As best understood by Examiner, the one or more semiconductor devices of SUZUKI have a leakage current less than 1 µA/cm2 at the rated voltage of the semiconductor die. Same structure same function. 
With respect to claim 14, As best understood by Examiner, the semiconductor die of SUZUKI and/or HUANG has a rated voltage greater than 600 V.  
With respect to claim 15, As best understood by Examiner, the one or more semiconductor devices of SUZUKI have a leakage current greater than 1 pA/cm2 and a shift in leakage current greater than 1 aA/hr.cm2 at the rated voltage of the semiconductor die under constant bias.  

With respect to claim 16, As best understood by Examiner, SUZUKI teaches a method for manufacturing a semiconductor die as claimed including: 
providing a drift region (12) having a first doping type (n); 
providing an active region (10A) in the drift region (12); and 
providing an edge termination region (10B) surrounding the active region (10A) in the drift region (12), wherein providing the edge termination region (10B) comprises: 
providing a charge compensation region (17) in the drift region (12), the charge compensation region having a second doping type (p) that is opposite the first doping type (n) and a first doping concentration (17a-c); 
providing a plurality of guard rings (16) in the charge compensation region (17), the plurality of guard rings (16) having the second doping type (p) and a second doping concentration (p+) that is greater than the first doping concentration; and 
providing a counter doping region (17d) in the drift region (12), the counter doping region (17d) overlapping at least a portion of the charge compensation region (17a-c) to form a  region where the counter doping region (17d) and the charge compensation region (17) overlap and where a portion (17d) of the charge compensation region has a third doping concentration that is less than the first doping concentration (17a-c), and at least a portion () of one or more guard rings (16) of the plurality of guard rings (16) are within the counter doping region. (See FIG. 1).  

Product by process limitation:
	The expression “the counter doping region having the first doping type and overlapping at least a portion of the charge compensation region to form a region where the counter doping region and the charge compensation region overlap and where a portion of the charge compensation region has a third doping concentration that is less than the first doping concentration” is/are taken to be a product-by-process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
	Note that Applicant has burden of proof in such cases as the above case law makes clear.
Since the region 17d of SUZUKI has a doping concentration that less than the first doping concentration (17a-c) of the charge compensation region (17), the limitation “a counter doping region in the drift region, the counter doping region overlapping at least a portion of the charge compensation region, to form a region where the counter doping region and the charge compensation region overlap and where a portion of the charge compensation region has a third doping concentration that is less than the first doping concentration, is met.     

The term “counter doping region”, elected Species 3, is directed to the region that has a concentration that is less than the other portion of the “charge compensation region” formed by (process) counter doping a portion of the compensation region. 
As a structure, a region that has lower doping concentration than other portion(s) can be formed by many processes including decreasing doping concentration or counter doping, hence, product-by-process. 
The compensation region (17) of SUZUKI comprises region (17d) that has a doping concentration that is less than other region (17a-c).
Thus, the limitation “a counter doping region in the drift region, the counter doping region (product-by-process) overlapping at least a portion of the charge compensation region to form a region where the counter doping region and the charge compensation region overlap and where a portion of the charge compensation region has a third doping concentration that is less than the first doping concentration” is met.  
Therefore, claim 1 is anticipated by SUZUKI ‘000.
 
Alternatively, SUZUKI teaches the method for manufacturing a semiconductor die as shown in above including the counter doping region (17d) having a third doping concentration that is less than the first doping concentration.   
Thus, SUZUKI is shown to teach all the features of the claim with the exception of explicitly disclosing the counter doping region having the first doping type. 

However, HUANG teaches a method for manufacturing a semiconductor die including:   
providing an edge termination region (E) in a drift region (61); and 
providing the edge termination region (E) surrounding the active region (A) in the drift region (61), wherein providing the edge termination region (10B) comprises: 

- providing a charge compensation region (62) in the drift region (61), the charge compensation region having a second doping type (P) that is opposite a first doping type (N) and a first doping concentration; and  
- providing a counter doping region (63) in the drift region (61), the counter doping region (63) having the first doping type (N) and overlapping at least a portion of the charge compensation region (62) to form a region (63) where the counter doping region (63) and the charge compensation region (62) overlap and where a portion of the charge compensation region (63) has a third doping concentration that is less than the first doping concentration. (See FIG. 6B).

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the counter doping region of SUZUKI having the first doping type utilizing an alternative process, such as counter doping with the first doping type as taught by HUANG to provide the lower doping concentration region of the charge compensation region. 

With respect to claim 17, the counter doping region of SUZUKI, or in view of HUANG, overlaps a portion of the charge compensation region (17) nearest an outer edge of the semiconductor die.
With respect to claim 18, the counter doping region SUZUKI, or in view of HUANG, is within the charge compensation region.  
With respect to claim 19, As best understood by Examiner, the charge compensation region SUZUKI, or in view of HUANG, is provided to a first depth in the drift region (12); and the counter doping region (17d) is provided to a second depth in the drift region.   
The limitation: “the counter doping region is provided to a second depth in the drift region that is greater than the first depth”, the process result in the portion of the same depth as that of the compensation region with lower concentration. 
Since the counter doping region (17d) of SUZUKI is the same as other portion (17a-c), the limitation is met.   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over SUZUKI and HUANG as applied to claim 1 above, and further in view of KONISHITA et al. Guard Ring Assisted RESURF: A New Termination Structure Providing  Stable and High Breakdown Voltage for SiC Power Devices, IEEE 2002, pp. 253-256, of record.
As best understood by Examiner, SUZUKI and HUANG are shown to teach all the features of the claim with the exception of explicitly disclosing doping concentration of the charge compensation region and the counter doping region.
However, KONISHITA teaches a semiconductor die including: a charge compensation region (RESURF) has a doping concentration of 5E16 to 7E17 cm-3, and the counter doping region (edge end); and has a doping concentration of 5E16 to 7E17 cm-3 , hence within the claim limit of 1 x 1016 cm-3 and 5 x 1018 cm-3. (See FIG. 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the charge compensation region and the counter doping region of SUZUKI and HUANG having the doping concentration as taught by KONISHITA to achieve high breakdown voltage. 
   
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). 

Response to Arguments
Applicant's arguments filed August 18, 2022 have been fully considered but they are not persuasive.
Objection to the Title
The amended Title is not descriptive.
The objection is maintained.

Rejection Under 35 U.S.C. 112
Applicant appears to contend that the “counter doping region having the first doping type”. 
This is incorrect. The “counter doping region” 26 is formed by doping first doping type (N) into the second doping type (P) region 20. The end result is region 26 (so called “counter doping region”) being created. However, region 26 is not an N-type, rather, region 26 having lower doping concentration of the second type, i.e., to reduce a doping concentration within the charge compensation region 20. (See paragraph [0026]).
The rejection is maintained.

Regarding claim 11, the concentration of the “counter doing region” and the “charge compensation region” are the same. 
Claim 1 requires: “a third doping concentration that is less than the first doping concentration”.
With the same doping concentration the “counter doping region” completely counter the compensation region, hence the region is neither n-type nor p-type. 
The rejection is maintained.

Rejection Under 35 U.S.C. 102/103
Regarding claim 1, this is a device or structure claim. The “counter doping region” referring to a process step that forms a region, so called “counter doping region”. 
The limitation “a third doping concentration that is less than the first doping concentration” direct to region 26 which is formed by (product-by-process) counter doping region 20, p-type, with n-type dopant “to reduce a doping concentration within the charge compensation region 20”.
Therefore, region 26 is not of the first doping type, but rather being a reduced (lower) first doping concentration, hence, second doping type.    
The “counter doping region” 17d of SUZUKI, as a structure, has “a third doping concentration that is less than the first doping concentration”.
Therefore, claim 1 is anticipated by SUZUKI. 
As an alternative, HUANG teaches reducing the doping concentration of the compensation region by “counter doping with first doping type”. 
Therefore, claim 1 is anticipated by SUZUKI and/or obvious over SUZUKI and HUANG.
The rejection is maintained. 
The similar also applied to claim 16.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/            Primary Examiner, Art Unit 2829